DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action (Ex Parte Quayle Action) is in response to the application as originally filed on 04/23/2020. The detail office action to the pending claims 1-26 is as shown below.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character “108 in figure 2A” has been used to designate both the device 108 and link 108; and reference character “224 in figure 2B” has been used to designate both the network device 224 and neighboring environment 224.  Shouldn’t link 108 in figure 2A be amended as “link 206” as disclosed in par. [0046], line 9? It should be noted that when figure 2A with respect to element 224 is amended, the specification should also be amended to reflect to that of the drawing.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
The drawings are objected to because elements 224 and 230 and 226 and 232 in figure 2B should be labelled as Network device and Client Device respectively.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. Attached with this correspondence is the initialed copy of the IDS.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The disclosure is objected to because of the following informalities: 
In par. [0044]1, line 14, “parameters In” should be amended to read as---parameters. In---. In other words, a full stop (.) should be added between ‘parameters’ and ‘In’.
The disclosed “third party entry 130” in par. [0044], line 1 should be amended to read as --- third party entry 140---.  See third party 140 in figure 140. If applicant think that the speciation is referring to the training data 130 in figure, the specification should be amended to refer to element 130.  
---.  
Appropriate correction is required.

The disclosure is objected to because of the following informalities: In par. [0001], line 2, after “2018,” ---now issued as US patent number 10,673,506 on 06/02/2020---, should be added.
The above suggested amendment is to update the status of the US patent application S/N 16/136,180.  
Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 4 is objected to because of the following informalities:  
The claimed “roomon” in claim 4, line 4 should be amended as ---room---.  Appropriate correction is required.

Allowable Subject Matter
Claims 1-26 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the claimed subject matters in claims 1-26 are allowable because the arts of record fail to teach or fairly suggest in combinations of the claimed  “obtaining spatial diagnostics data determined independent of changes to channel state parameters associated with a communication channel between computing devices in a network; and
providing a service associated with a location, at which the network exists using the spatial
diagnostics data” in combinations of each every claimed limitations in claims 1, 8, 15, 20 and 21. See figures 2A and 2B, where client device 108 moving from location L1 to locations L2 and L3 having a corresponding frequency band of 80MHz, 40MHz and 20MHz respectively (claimed change in parameter) can be extract from a channel state information to obtain spatial diagnostics independent of the change of frequency band, claimed independent of change to the channel parameter. For further disclosed subject matters to the claimed  “obtaining spatial diagnostics data determined independent of changes to channel state parameters associated with a communication channel between computing devices in a network” reference should be made in par. [0022], [0023], [0032], [0044] and [0046].

Conclusion
This application is in condition for allowance except for the following formal matters: 
The objection to the drawing, objection to the specification and the objection to claim 4 indicated above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US patent publication numbers 2021/0067212-A1, 2021/0126947-A1, 2021/0143942-A1 and 2021/0144695-A1 published to Pierrugues et al., Wang, Schelstraete et al. and Agrawal et al.  respectively disclose a system having means for calculating channel state information for generating spatial diagnostics independent of the channel state parameters. However, the above cited references are from the same inventive entity and review of the claimed subject matters in the cited references reveals no double patenting, and the publication dates are not good to be used as prior art to reject the claimed subject matter in the instant application. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFALDET BOCURE whose telephone number is (571)272-3015.  The examiner can normally be reached on M-to-F, 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K AHN can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TESFALDET BOCURE/             Primary Examiner, Art Unit 2633                                                                                                                                                                                           



    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The reference made to the paragraphs in this office action corresponds to the publication 2020/0259541-A1.